Citation Nr: 1016614	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-25 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for diabetic neuropathy 
of the right lower extremity.  

3.  Entitlement to service connection for diabetic neuropathy 
of the left lower extremity.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claims.  

In March 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  Diabetes mellitus, type 2, and types of peripheral 
neuropathy are included in the list of diseases presumptively 
associated with exposure to herbicides in Vietnam.

2.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows that he was 
ever exposed to herbicides while on active duty.  

3.  The Veteran's diabetes mellitus, type 2, diabetic 
neuropathy of the lower extremities, and hypertension were 
first diagnosed many years after his military service, the 
Veteran has not alleged continuous relevant symptoms since 
service, and these disabilities have not been linked by 
competent medical evidence to service, including Agent Orange 
exposure, a period of one year following service, or service-
connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Diabetic neuropathy of the right lower extremity was not 
incurred in active service or as a result of service-
connected disability, and may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  

3.  Diabetic neuropathy of the left lower extremity was not 
incurred in active service or as a result of service-
connected disability, and may not be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  

4.  Hypertension was not incurred in active service or as a 
result of service-connected disability, and may not be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in 
June and September 2005.  The June 2005 letter informed the 
Veteran of the type of evidence to submit to substantiate his 
claims in that the letter requested that the Veteran submit 
the dates and places of any treatment at a military facility 
or Department of Veterans Affairs since his discharge from 
active service and any reports from private physicians.  This 
letter informed the Veteran of his and VA's respective duties 
in obtaining evidence, and asked him to submit information so 
that VA could request records of private treatment and to 
submit copies of such treatment if he had such in his 
possession.  The September 2005 letter more particularly 
indicated the manner in which the Veteran could establish his 
exposure to herbicides in service.  The content and timing of 
the June and September 2005 letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No prejudice can result to the Veteran due to the 
lack of notice regarding assignment of effective dates and 
disability ratings because, as the Board is denying his 
claims, any questions as to these downstream elements are 
rendered moot.  

Service treatment records and personnel records are 
associated with the claims file, as are private treatment 
records and reports from VA health treatment providers.  The 
Veteran has not requested that VA assist him in obtaining any 
private medical records.  As has also been demonstrated more 
fully below, since the Board has determined that the Veteran 
has not been shown capable of distinguishing Agent Orange 
from any other chemical substance, and has not alleged 
relevant symptoms since service (his statements place the 
onset of symptoms in his feet shortly after service, at the 
earliest), the Board finds that the event of exposure as 
alleged by the Veteran or in-service onset of relevant 
disease or injury has not been established, and thus, there 
is also no obligation to provide the Veteran with a VA 
examination and opinion as to whether his claimed 
disabilities are related to service.  See 38 C.F.R. 
§ 3.159(c)(4)(B) and (C) (2009).

The Board thus finds that VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159(b), 20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran has also not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


II.  Service Connection 

The Veteran contends that his diabetes mellitus, type 2, is 
the result of his in-service exposure to Agent Orange while 
on board the USS Constellation in 1966.  He asserts that 
while serving in the waters off the coast of Vietnam, he was 
exposed to Agent Orange in the process of cleaning aircraft 
that were likely covered with residuals of the chemical from 
missions flown in Vietnam.  He contends that his hypertension 
and diabetic neuropathy of the lower extremities are also 
related to this exposure and/or as secondary to his diabetes, 
and that these disabilities are otherwise related to active 
service.  

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including diabetes mellitus, diseases of the nervous system, 
and cardiovascular disease, will be presumed to have been 
incurred in service if they are manifested to a compensable 
degree within the first year following separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam War 
period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Since hypertension is 
not on the list, service connection for this disability may 
not be established on a presumptive basis based on exposure 
to Agent Orange.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the claims for service connection for diabetes 
mellitus, type 2, and peripheral neuropathy, the Board finds 
that the record does not show that the Veteran ever stepped 
foot in the Republic of Vietnam during the Vietnam era and 
neither the claimant's receipt of the Vietnam Campaign and 
Service Medals nor any service on a vessel off the shore of 
the Republic of Vietnam is adequate to establish this 
service.  Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); 
also see September 2005 and May 2009 replies from National 
Personnel Records Center (NPRC).  In fact, the Veteran has 
never claimed that he actually stepped foot in Vietnam while 
serving in the waters off the coast of the Republic of 
Vietnam.  Therefore, the Board finds that presumptions 
relating to exposure to Agent Orange found at 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309 are not applicable to the 
current appeal.  Accordingly, the Board will next consider 
whether he is entitled to service connection for diabetes 
mellitus, type II, diabetic neuropathy of the lower 
extremities, and hypertension based on the one year 
presumptive provisions found in 38 U.S.C.A. § 1112 (West 
2002) and 38 C.F.R. §§ 3.307, 3.309, or on a direct basis.  
See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 
1994).

In this regard, the service treatment records do in fact 
document the Veteran's service aboard the USS Constellation 
in 1966, and that his claim of being a Plane Captain with 
duties of cleaning and maintaining aircraft while on board 
that vessel are consistent with the military occupational 
specialty noted on the Veteran's DD Form 214.  

Service separation examination in October 1967 of the heart, 
vascular system, lower extremities, and neurologic and 
endocrine systems revealed normal findings.  Blood pressure 
at this time was 130/70 and urinalysis was negative for 
sugar.  

Private medical records for the period of December 2000 to 
June 2005 reflect glucose readings of 263 and 256 in May 
2003, 151 in June 2003, 288 in October 2004, 132 in March 
2005, and 123 in June 2005.  In October 2004, blood pressure 
was 162/96, and the assessment included acute coronary 
syndrome and diabetes, type 2, since 2002.  In March 2005, 
the Veteran's diagnoses included coronary artery disease and 
diabetes.  

In a statement dated in October 2005, the Veteran, in 
essence, asserted that he was exposed to Agent Orange in the 
process of cleaning and maintaining aircraft while on board 
the USS Constellation.  He also provided a list of the areas 
sprayed with Agent Orange in Vietnam.  

December 2005 VA Agent Orange evaluation revealed the 
Veteran's history of being on a ship in the waters off the 
coast line of Vietnam in 1965 but never in the inland of 
Vietnam.  The Veteran also gave no history of handling Agent 
Orange, and stated that he was not sure whether he had been 
exposed to the chemical.  He gave a history of numbness and 
tingling of the feet for years, and was evaluated three to 
four years ago, at which time he was found to have diabetes 
mellitus, type 2, with diabetic neuropathy.  Hypertension and 
hyperlipidemia were also found.  Physical examination at this 
time revealed blood pressure of 130/90.  Neurological 
examination revealed negative findings and glucose was 108.  
The assessment included diabetes mellitus, type 2, diabetic 
neuropathy, and hypertension.

A VA medical statement from January 2006 thanks the Veteran 
for his participation in the VA Agent Orange Registry, and 
that a review of his history and physical examination 
revealed diagnoses of diabetes mellitus, type 2, with 
diabetic neuropathy, hypertension, hyperlipidemia, CAD, and 
gout.  

In his August 2006 substantive appeal, the Veteran indicated 
that he had experienced numbness and tingling in both of his 
feet for many years.  

At the Veteran's hearing before the Board in March 2010, the 
Veteran's representative asserted that entitlement to service 
connection for diabetes, hypertension, and diabetic 
neuropathy of the lower extremities was all predicated on 
exposure to Agent Orange (transcript (T.) at p. 2).  The 
Veteran reiterated that as a Plane Captain aboard the USS 
Constellation, his duties were to take care of his squadron's 
aircraft through maintenance, cleanliness, armament loading, 
and things of that nature (T. at p. 3).  He would routinely 
conduct a check before and after every mission (T. at pp. 3-
4).  He never was told that he was washing off Agent Orange 
(T. at p. 7).  The Veteran maintained that he first 
experienced tingling in his feet shortly after he got out of 
service (T. at p. 10).  

Thus, service treatment records are negative for relevant 
complaints, diagnoses, or treatment for diabetes mellitus, 
type 2, peripheral or diabetic neuropathy, or hypertension.  
In fact, examination at separation of the heart, vascular 
system, lower extremities, and neurologic and endocrine 
systems revealed normal findings.  In addition, blood 
pressure at this time was 130/70 and urinalysis was negative 
for sugar.  The record also reflects that the first post-
service diagnosis of diabetes, diabetic neuropathy, and 
hypertension was in approximately 2002.  Furthermore, the 
record is negative for objective evidence of the Veteran's 
actual exposure to herbicides while on active duty and, while 
the claimant is competent and credible to report on the fact 
that he cleaned various substances from aircraft upon their 
return from missions over Vietnam, he is not competent to 
report that any of these substances were Agent Orange or 
another herbicide because this finding takes special testing 
and training which he has not shown that he had.  Davidson, 
supra; Jandreau, supra; Buchanan; supra; Charles, supra.  
Accordingly, entitlement to service connection for diabetes 
mellitus, type II, peripheral or diabetic neuropathy and 
hypertension must be denied despite the fact that the Veteran 
credibly testified to maintaining and cleaning numerous 
aircraft during service on the USS Constellation.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology for diabetes 
mellitus, type II, diabetic neuropathy, and hypertension, 
under 38 C.F.R. § 3.303(b), the Board finds the length of 
time between the Veteran's separation from active duty in 
1967 and first being diagnosed with diabetes mellitus, type 
II, diabetic neuropathy, and hypertension in approximately 
2002, to be compelling evidence against finding continuity.  
Put another way, the significant gap between the Veteran's 
discharge from active duty in 1967 and the first evidence of 
disability weighs heavily against his claims for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is also competent to give evidence 
about what he feels; for example, the claimant is competent 
to report that he had problems with tingling in his feet 
since shortly after service.  See Buchanan, supra; Charles, 
supra.  However, upon review of the claims folder, the Board 
finds that any assertion that he had this problem since 
service is not supported by the record.  Such a claim is 
contrary to what is found on the separation examination, and 
the Veteran himself does not assert that his tingling 
sensation was present in service and continued from the time 
of his discharge.  In these circumstances, the Board gives 
more credence to the independent medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
the claimed disorders for many years following his separation 
from of active duty.  Therefore, entitlement to service 
connection diabetes mellitus, type II, diabetic neuropathy, 
and hypertension based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(b).

As to service connection for diabetes mellitus, type II, 
diabetic neuropathy, and hypertension based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d), the Board notes that the record is negative for a 
medical opinion finding a causal association or link between 
diabetes mellitus, type II, diabetic neuropathy, and 
hypertension, and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

As to the Veteran's claim that his diabetes mellitus, type 
II, is related to Agent Orange exposure, and that his 
diabetic neuropathy and hypertension are secondary to his 
diabetes mellitus, the Board finds that these conditions may 
not be diagnosed by their unique and readily identifiable 
features and therefore the presence and cause of the 
disorders is a determination "medical in nature" and not 
capable of lay observation.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain, supra, at 127; citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board finds the Veteran's 
opinions regarding the etiology of these disabilities is not 
competent.  Routen, supra; Bostain, supra.  The Board also 
finds that the lay statements as to a nexus are outweighed by 
the record as outlined above.  

As to service connection for diabetes mellitus, type II, 
diabetic neuropathy, and hypertension based on the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board 
finds that they are of no help to the Veteran in establishing 
his claim because the record does not demonstrate that any of 
the disabilities were manifested within one year following 
service.  As the Veteran's diabetes mellitus, type 2, is not 
a service-connected disability, the Veteran's claim for 
service connection for hypertension and diabetic neuropathy 
of the lower extremities as secondary to service-connected 
disability under 38 C.F.R. § 3.310 (2009) must also fail. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
diabetes mellitus, type 2, diabetic neuropathy of the lower 
extremities, and hypertension, including as a result of 
herbicide exposure, on a direct, secondary, and presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
2, is denied.  

Entitlement to service connection for diabetic neuropathy of 
the right lower extremity is denied.  

Entitlement to service connection for diabetic neuropathy of 
the left lower extremity is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


